DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-20 are pending and allowed in this action.

Prior Art considerations

1. 	(WO 2019032013 A1), published to Mattia et al., on Feb. 14, 2019, discloses --- wireless communications networks and is more particularly related to a wireless device configured for multi-carrier operation in a wireless communication network and network nodes configured to assist the wireless device with the multi-carrier operation (see abstract; Technical Field).
2.	(KR 20200130719 A), published to Tang Hai, on March 15, 2018, discloses --- When the first resource on the first carrier and the second resource on the second carrier are temporally at the same location, and the first carrier and the second carrier are different, the terminal device has a multi-carrier transmission capability, and the multi-carrier Determining that the first resource and the second resource do not collide because the transmission capability can support a combination of frequency bands of the first carrier and the second carrier (see par. 11, under the subtitle--  A method of determining whether the resources collide).
3. 	(US 20190261264 A1), published to Lou et al., on Aug. 22, 2019, discloses --- The access reference information includes at least one of cell barred information, radio access network (RAN for short) information, base station information, core network information, core network load information, core network service support capability information, and information about a slice type supported by a core network (see par. 0134). 
4. 	(GB 2553558 A), published to Ginsburg et al., on March 14, 2018, discloses --- a single presence cell may be used to provide presence detection across two technologies, for example by time-multiplexing two RAN technologies (e.g. 3G/4G), as well as operating-frequency combinations (see “FIG. 7, illustrates”).
5. 	(US 20130316699 A1), published to Jheng et al., on Nov. 28, 2013, discloses ---   A PLMN may provide service in one or a combination of frequency bands (see par. 0003).
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, including the above listed reference,  does not disclose or fairly teach/suggest the particular features --- selecting, during the RRC connection with the first base station, a cell of a second base
station of a second PLMN for monitoring one or more downlink channels; determining that the wireless device is not capable of communicating with the first base station during a duration for communication via the cell of the second base station; and transmitting, to the first base station during the RRC connection with the first base station, a second RRC message indicating the duration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/25/2022